Stephen E. Earle MD and
                                                                   Stephen E. Earle MD




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       May 14, 2014

                                   No. 04-13-00753-CV

                                    Robert SCHRADE,
                                        Appellant

                                             v.

                   Stephen E. EARLE MD and Stephen E. Earle MD PA,
                                     Appellees

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-03779
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER
    The Appellant’s Unopposed Second Motion for Extension of Time to File Reply Brief is
GRANTED. The appellant’s reply brief is due on May 13, 2014.

                                                        PER CURIAM



Attested to: _____________________________
               Keith E. Hottle
               Clerk of Court